Judgment of the County Court, Kings County, convicting defendant, on his plea of guilty, of the crime of assault in the third degree, and sentencing him to imprisonment in the New York City Penitentiary unanimously affirmed. (Cf. People v. Porfldo, 279 App. Div. 1036.) Appeal from the sentence, and from “ the denial of the motion made after conviction ” dismissed. No appeal lies from the sentence (Code Crim. Pro., § 517), and no order denying any motion made after conviction is printed in the record. Present — Nolan, P. J., Carswell, Adel, Wenzel and MaeCrate, JJ. [See post, p. 951.]